Citation Nr: 0838330	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected disability.  

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service connected 
disability.  

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected 
disability.  

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service connected 
disability.  

5.  Entitlement to an increased rating for traumatic pes 
planus or the right foot, currently rated as 30 percent 
disabling. 

6.  Entitlement to an increased (compensable) rating for 
residuals of a fractured left OS calcis. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to May 
1963.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Louis, Missouri, (hereinafter RO).  


FINDINGS OF FACT

1.  There is no competent evidence indicating that 
hypertension or a left ankle, knee or hip disability for 
which service connection may be granted is etiologically 
related to service or service connected disability.  

2.  Residuals of traumatic pes planus of the right foot 
include fixed eversion of the subtalar joint with slight 
valgus of the Achilles, no motion of the subtalar joint, and 
no rotation of the mid foot. 

3.  The 30 percent rating current assigned for residuals of 
traumatic pes planus of the right foot is the highest 
assignable rating under the VA Schedule for Rating 
Disabilities. 

4.  Residuals of a fractured left OS calcis include a small 
calcaneal spur; moderate disability due to these residuals is 
not demonstrated. 



CONCLUSIONS OF LAW

1.  Hypertension and left ankle, knee and hip disabilities 
were not incurred in or aggravated by service or proximately 
due to or the result of service connected disability; 
arthritis and hypertension were not manifest to a compensable 
level within one year of service separation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

2.  A rating in excess of 30 percent for traumatic pes planus 
or the right foot may not be assigned.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.68 4.71a, Diagnostic 
Code (DC) 5276 (2007).    

3.  The criteria for a compensable rating for residuals of a 
fractured left OS calcis are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §, 4.71a,  DC 5284 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, prior to initial adjudication in letters dated in 
February 2004 and June 2005, the RO advised the claimant of 
the information necessary to substantiate the claims at 
issue.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Finally, he was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Any error related to this 
element is harmless.  

With respect to the increased rating claims on appeal, in 
order to satisfy the first Pelegrini II element with respect 
to such an increased-compensation claim, section 5103(a) 
compliant notice must meet the following four part test: 

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; 

(2) if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life; 

(4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  2008).  Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  

For the following reasons, the Board finds that the elements 
of the Vazquez-Flores test have either been met or that any 
error is not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the veteran.  Id., at 889.  Lack of 
prejudicial harm may be shown in three ways:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, at 889.  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

Prior to the initial adjudication of the claim, the RO sent 
the veteran a letter in February 2004 which requested that 
the veteran provide evidence describing how his service 
connected disability had worsened.  In addition, the veteran 
was questioned as to the severity of his service connected 
foot problems at March 2004 and August 2005 VA examinations.  
The Board finds that the notice given and the responses 
provided by the veteran at the provided examinations show 
that he knew that the evidence needed to show that his 
disability had worsened and what impact that had on his 
employment and daily life.  As the Board finds the veteran 
had actual knowledge of the requirement, any failure to 
provide him with adequate notice is not prejudicial.  See 
Sanders, supra.  The Board finds that the first criterion is 
satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the veteran 
was previously provided notice of the specific criteria 
necessary for increased compensation for his service 
connected foot disabilities by way of an October 2005 rating 
decision which was followed by readjudication and issuance of 
a statement of the case in January 2006.  As such, the Board 
finds that Vazquez-Flores element two notice has been 
satisfied.  See Sanders, supra; Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).    

As to the third element, the Board notes that the veteran 
was, essentially, provided notice that a disability rating 
would be determined by application of the ratings schedule 
and relevant Diagnostic Codes based on the extent and 
duration of the signs and symptoms of his disability and 
their impact on his employment and daily life by way of the 
previously referenced October 2005 rating decision.  Again, 
this action was followed by readjudication and the issuance 
of a statement of the case in January 2006.  As such, the 
third element of Vazquez-Flores notice has been satisfied.  
See Prickett, Sanders, supra.  As to the fourth element, the 
February 2004 and June 2005 letters did provide notice of the 
types of evidence, both medical and lay, that could be 
submitted in support of his claims.  As such, the Board finds 
that the fourth element of Vazquez-Flores is satisfied.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Pelegrini II are 
met and that the VA has discharged its duty to notify on the 
claims for an increased rating for traumatic pes planus of 
the right foot and residuals of a fractured left OS calcis.  
There is otherwise no indication that any effort by the RO 
adversely affected the essential fairness of the 
adjudication.  See Sanders, supra.  Therefore, the Board 
finds that there was no prejudicial error; notification 
errors, if any, did not affect the essential fairness of the 
adjudication.  See Dunlap, supra.  As such, the Board finds 
that the duty to notify has been satisfied with respect to 
the claims on appeal.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, reports from VA compensation 
examinations conducted in March 2004, July 2005 and August 
2005, and the veteran's own statements and evidence he 
presented.  The reports from these VA examinations contain 
sufficient clinical evidence as to the severity of the 
service connected foot disabilities at issue to determine the 
proper rating to be assigned for these disabilities.  

The July and August 2005 VA examinations, which were preceded 
by a review of the claims file, included medical opinions as 
to whether the veteran has hypertension or left ankle, knee 
or hip condition as a result of service connected disability.  
As such, the additional delay in the adjudication of the 
veteran's appeal to request the RO to obtain the records 
referenced by the veteran in his June 2005 statement would 
not be justified, as there is no indication from the 
veteran's description of these records that they would 
contain any additional clinical information as to the 
severity of his service connected foot conditions 
disabilities not reflected by the detailed discussion of the 
clinical findings at the March 2004 and August 2005 VA 
examinations, or that they would contain any medical findings 
or opinions indicating that the veteran had hypertension or a 
left ankle, knee or hip condition that is related to service 
or service-connected disability.  Thus, the Board finds that 
all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


II.  Legal Criteria/Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including cardiovascular disorders and 
arthritis, for which service connection may be presumed if 
the disorder is manifested to a degree of 10 percent or more 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for that portion of a disability 
resulting from aggravation by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
  
While the veteran's central assertion is that hypertension 
and left ankle, knee and hip disabilities are etiologically 
related to service-connected disability, thereby warranting 
service connection for these conditions on a "secondary" 
basis, the Board notes initially that the service medical 
records, to include the April 1963 separation examination, do 
not reflect any evidence of hypertension or left ankle, knee 
or hip disabilities.  There also is no indication that the 
veteran had hypertension or arthritis of the left ankle, knee 
or hip within the one year presumptive period following 
service, and no competent evidence linking hypertension or a 
left ankle, knee or hip disability directly to service. 

At a July 2005 VA examination, the veteran stated that 
hypertension was diagnosed approximately one year prior to 
this examination.  Hypertension was diagnosed upon 
examination at that time, but the examiner found it less 
likely than not that the veteran's hypertension was 
etiologically related to his service connected foot 
disabilities.  In making this determination, the examiner 
noted that there was "no evidence in the medical literature 
that orthopedic problems can give rise to sustained 
hypertension."  There is otherwise no other competent 
medical evidence of record linking hypertension to service 
connected disability.  

The veteran described having pain in the left ankle, knee and 
hip as a result of overuse caused by his service-connected 
foot disorders at an August 2005 VA examination.  Following 
the examination, the physician noted that considering the 
veteran's abnormal gait caused by his foot disorders, it was 
at least as likely as not that pain in the left ankle, knee 
and were secondary to the service-connected malunion of the 
right calcaneus.  Upon examination however, including X-rays, 
there were no deformities or abnormalities of the left ankle, 
knee or hip.  As such, the pain in these areas was described 
as "subjective."  

In order to warrant a grant of service connection, there must 
be disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  In the present case, 
there is no objective medical evidence establishing that the 
veteran has a current medical disability that is the cause of 
the complaints of left knee, ankle or hip pain.  Mere 
symptoms such as pain do not represent a disability for VA 
purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted).  The clinical evidence does not, at this point, 
demonstrate such a current "diagnosed or identifiable 
underlying malady or condition" which would explain the 
veteran's left knee, ankle or hip pain.  As such, service 
connection for a left knee, ankle or hip pain, to include as 
secondary to service-connected disability, must be denied on 
the basis of there being no current disability associated 
with this condition.  

With regard to hypertension, there is no competent medical 
evidence linking hypertension to service or service connected 
disability.  As for the veteran's assertions that 
hypertension is the result of his service-connected right 
foot disability, such assertions cannot be used to establish 
a claim as a layperson is not qualified to render a medical 
opinion regarding the etiology of disorders and disabilities.  
See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992) (finding that 
competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  As such, the claim for service for hypertension 
must be denied.  See Hickson, supra.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension or a left ankle, knee 
or hip disability, to include as secondary to service-
connected disability, the doctrine is not for application.  
Gilbert, supra.  
 
B.  Increased Rating Claims

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2007).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Court has held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when 
limitation of motion due to arthritis is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Traumatic arthritis is rated as for 
degenerative arthritis.  DC 5010. 

1.  Traumatic Pes Planus

Under 38 C.F.R. § 4.71a, DC 5276, severe disability due to 
unilateral bilateral pes planus, manifested by objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities warrants a 20 
percent disability rating.  Unilateral pes planus resulting 
in pronounced disability manifested by marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, 
DC 5276.  The highest assignable rating for unilateral pes 
planus is 30 percent.  Id. 

The service medical records indicated the veteran fractured 
his right os calcis in January 1963 and that he was 
hospitalized for this condition until April 1963.  After 
service, an August 1963 VA examination showed a traumatic 
right flat foot that was held in pronation and could not be 
supinated actively or passively.  In addition, eversion and 
inversion were not possible.  Thereafter, a September 1963 
rating decision granted service connection for traumatic pes 
planus of the right foot.  A 30 percent rating was assigned 
under DC 5276 and this rating has been continued until the 
present time.  

More recent pertinent evidence includes reports from a March 
2004 VA examination, at which time the veteran reported that 
his right foot was "very painful," weak, and stiff.  He 
also reported occasional swelling and redness, and indicated 
that the right foot was chronically fatigued and lacked 
endurance.  The veteran said that treatment consisted of 
Motrin, soaking and applying ice.   Flareups of pain at a 
level of "10 on a scale of 10" with a 50 percent increase 
in limitation of motion and functional impairment were said 
to occur one and one half times a week and last for about a 
week.  The veteran reported that he has not had any surgery 
for his right foot but reported that he loses about 30 days 
of work a year because of his foot.  He also indicated that 
repetitive use of his foot causes pain, weakness, fatigue and 
lack of endurance, and that his predominant problem is pain.   

Upon examination in March 2004, a deformity of the right 
calcaneus bone was visible, and a bony tubercle was evident 
posteriorly which affected the alignment of the muscle 
tendons in this area and around the lateral malleolus.  The 
peroneus brevis muscle tendon was prominent, and it was 
reported that the Achilles tendon apparently worked at a 
disadvantage.  The arch of the right foot was shallow when 
compared to the arch of the left foot because of the anatomic 
problem with the calcaneus.  The foot was painful on 
manipulation and the veteran could not tolerate any passive 
movements of the ankle joint.  The alignment of the Achilles 
tendon was abnormal because of the deformity of the calcaneal 
bone, and the examiner stated that it could not be corrected 
by manipulation.  There was objective weakness of painful 
motion, minimal swelling and tenderness.  No instability was 
observed but the veteran walked with a cane and favored the 
right lower extremity.  The veteran could not squat, 
supinate, pronate, or walk on toes or on his heels due to 
pain in the right foot.  Very mild hallux valgus of no 
clinical significance was noted, and no significant 
hammertoes or claw foot were noted.  There was also no mal-
alignment of the forefoot or mid-foot.  X-rays of the right 
foot demonstrated a deformity of the calcaneus consistent 
with an old fracture with severe arthritic changes at the 
subtalar joint where there was subarticular sclerosis and 
spur formation.  There was also limitation of motion of the 
right ankle on dorsiflexion and plantar flexion, and a 
February 2005 rating decision granted service connection for 
loss of motion of the right ankle as secondary to service-
connected traumatic pes planus.  A 20 percent rating was 
assigned under 38 C.F.R. § 4.71a, DC 5271.   

At an August 2005 VA examination, the veteran reported that 
the pain in his right foot had increased to the point that it 
was at a level of 10 out of 10.  He reported that his pain 
was "100 percent worse" than it was in 2004 and that he has 
episodes of such severe pain that he even has difficulty 
walking from the bed to the bathroom.  The veteran also 
stated that he had to leave work early at least three days a 
week in order to relieve foot pain.  He stated that he could 
walk a half of a block at maximum, and that his foot swells 
on four days out of seven on average.  It was noted that the 
veteran uses a cane.  He also stated that he has suffered 
from pain in his right great toe since at least 1964.  
Flareups of foot pain occur on virtually a daily basis, 
according to the veteran.  The veteran again denied having 
had any surgery on his right foot.  

Upon examination in August 2005, the veteran's gait was 
abnormal, as he was noted to have a rather stiff-footed gait 
on the right.  Use of a cane in the left hand  did minimize 
his limp, but it was noted the veteran could not stand on his 
right leg without support because of his right foot 
condition.  The examiner noted that there was pes planus of 
the right foot with pronation due to fixed eversion of the 
subtalar joint with slight valgus of the tendo Achilles that 
was not correctible.  There was no subtalar motion from a 
position of about 5 degrees of valgus.  There was also no 
rotation of the mid-foot.  Also demonstrated was soft tissue 
thickening at the first right metatarsophalangeal joint.  
There was also no dorsiflexion of the right 
metatarsophalangeal joint, and attempted motion was painful.  
X-rays of the right foot showed residuals of the fracture of 
the calcaneus with subtalar joint and calcaneocuboid joint 
post-traumatic arthritis.  Also shown by X-ray was arthritis 
of the first metatarsophalangeal joint of the great toe.  The 
diagnoses included malunion of a right calcaneal fracture, 
post-traumatic arthritis of the subtalar joint and 
calcaneocuboid joint secondary to the right calcaneus 
fracture and metatarsophalangeal joint arthritis of the right 
great toe.  

Applying the pertinent legal criteria to the facts set forth 
above, the current 30 percent rating assigned for traumatic 
pes planus of the right foot under DC 5276 is the highest 
assignable rating for unilateral pes planus under this 
Diagnostic Code.  As for entitlement to increased 
compensation under any other pertinent diagnostic code, to 
include those that would pertain to the disability 
demonstrated in the right great toe, as the veteran is also 
receiving a 20 percent rating for loss of motion of the right 
ankle, to assign additional compensation for the right foot 
would violate the amputation rule.  See 38 C.F.R. § 4.68.  
This regulation provides that the combined evaluations for 
loss of the use of a foot shall not exceed the 40 percent 
evaluation provided for amputation at that level under 
Diagnostic Code 5167.  As such, while significant disability 
has been demonstrated in the right foot as set forth above, 
this disability is in effect contemplated by the ratings 
currently assigned, and increased compensation under the VA 
Schedule for Rating Disabilities may not be granted.  
  

2.  Residuals of a Fractured left OS calcis

A compensable (10 percent) rating for foot injuries under 
38 C.F.R. § 4.71, DC 5284 requires moderate disability.    

The aforementioned September 1963 rating decision granted 
service connection for residuals of a fracture of the left OS 
calcis.  A noncompensable rating was assigned by analogy to 
DC 5284, and this rating has been confirmed and continued 
until the present time.  This action followed an August 1963 
VA examination that included a negative X-ray of the left 
calcaneus with no evidence of a deformity, atrophy, fibrosis 
or contracture noted in the muscles of the left foot upon 
physical examination.  All motion in the left foot, ankle, 
and toes was normal, and the diagnosis was healed fracture of 
the left OS calcis with no clinical or X-ray manifestations.  

More recent pertinent evidence includes reports from the 
aforementioned March 2004 VA examination, at which time the 
veteran reported that his left foot was "normal." Flatfoot 
in the left foot was not demonstrated nor was any other 
disability shown in the left foot upon examination. An X-ray 
of the left foot was negative.  At the August 2005 VA 
examination, X-rays of the left foot and ankle were negative.  
The veteran described pain in the left foot as a result of 
placing extra pressure on the foot due to the right foot 
disability.  The left calcaneus showed a small calcaneal spur 
at the site of the insertion of the plantar fascia into the 
plantar surface of the calcaneus found by the examiner to be 
insignificant, and the examination of the left foot was 
otherwise essentially normal.  

The record set forth above shows no more than minimal, if 
any, disability in the left foot, much less the "moderate" 
level of disability required for a 20 percent rating under DC 
5284.  The veteran himself described his left foot as normal 
at the March 2004 examination, and there are otherwise no 
complaints or objective evidence indicating that entitlement 
to increased compensation for the left foot would be 
warranted under any other potentially applicable diagnostic 
code.  

3.  Final/Extraschedular Considerations  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations are not 
inadequate.  Ratings in excess of that currently assigned are 
provided for certain manifestations of the veteran's service-
connected left foot residuals, but those manifestations are 
not present in this case.  While an increased schedular 
rating for the right foot cannot be assigned as set forth 
above, the Board finds no evidence of an exceptional 
disability picture, and finds all symptomatology in the right 
foot to be adequately compensation by the ratings currently 
assigned.  In this regard, the veteran has not reported that 
he has had any surgery for his right foot, nor is such 
surgery demonstrated, and neither foot disorder has required 
any, much less frequent, post-service hospitalizations.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

Finally, in reaching these decisions, the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claims 
for increased compensation, the doctrine is not for 
application.  Gilbert, supra.  
 

ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service connected disability, is 
denied. 

Entitlement to service connection for a left ankle disorder, 
to include as secondary to service connected disability, is 
denied. 

Entitlement to service connection for a left knee disorder, 
to include as secondary to service connected disability, is 
denied.  

Entitlement to service connection for a left hip disorder, to 
include as secondary to service connected disability, is 
denied.  

Entitlement to a rating in excess of 30 percent for traumatic 
pes planus of the right foot is denied. 

 
Entitlement to a compensable rating for residuals of a 
fractured left OS calcis is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


